Elisabeth Davenport Relict & Admx to the Estate of the late Captn Nathaniel Davenport decd plaint. agt. Richard Hall (part Owner and late Merchant of the Ship Nevis Factor) Deft in an action of the case for an Account with the proceeds of a parcell *759of goods loaden upon sd Ship & consigned to sd Hall at Jamaica as may appeare by bill of Loading under the hand of Samuel Davis then Master of sd Ship to the value of One hundred and Forty pounds ten Shillings first cost with all due damages according to attachmt datd august 24° 1676. . . . The Jury . . . found for the plaint. due upon the Sale of goods One hundred and Eighty pounds twelve Shillings Jamaica mony & costs of Court allowed.
The two abovewritten actions were tryed at the last County Court, but judgemt not entred untill this Court according to Law.